



Exhibit 10.5

 
 
REGISTRATION RIGHTS AGREEMENT
 
 

--------------------------------------------------------------------------------


 
 


REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 25th day
of April, 2005 by and among Millennium Cell Inc., a Delaware corporation (the
“Company”), and The Dow Chemical Company, a Delaware corporation (“TDCC”).
 
RECITALS
 
WHEREAS, the Company and TDCC are parties to that certain Stock Purchase
Agreement dated as of February 27, 2005, (as amended by Amendment No. 1 thereto
dated as of the dated hereof, the “Purchase Agreement”), pursuant to which,
among other things, at the First Closing (as defined in the Purchase Agreement)
the parties hereto are to enter into this Agreement; and
 
WHEREAS, the First Closing has occurred and, simultaneously therewith, the
parties hereto are entering into this Agreement pursuant to the Purchase
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:
 
1.  Defined Terms Used in this Agreement. 
 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Purchase Agreement. In addition to the terms specifically defined
throughout this Agreement, the following terms used in this Agreement shall be
construed to have the meanings set forth or referenced below.

“Affiliate” means with respect to any individual, corporation, partnership,
association, trust, or any other entity (in each case, a “Person”), any Person
which, directly or indirectly, controls, is controlled by or is under common
control with such Person, including, without limitation any general partner,
officer or director of such Person; provided, however, that TDCC shall not be
deemed an Affiliate of the Company.


“Board” means the Board of Directors of the Company.


“Common Stock” means the Company’s common stock, par value $0.001 per share.


“Effective Date” means, with respect to any Registration Statement, the date on
which the SEC first declares effective such Registration Statement.


“Effectiveness Period” means, with respect to any Registration Statement other
than a Special Demand Registration, the period of time such Registration
Statement remains effective (beginning on the Effective Date applicable
thereto), but in no event less than six (6) months. Effectiveness Period means,
with respect to a Special Demand Registration, the period which ends on the
later to occur of (i) six (6) months after the Effective Date or (ii) the last
day on which a registration statement registering shares of Common Stock issued
or issuable upon the conversion of the Series C Preferred Stock on a
registration statement pursuant to SEC Rule 415 is effective.
 
 

--------------------------------------------------------------------------------



 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
“Holder” means any Person owning or having the right to acquire Registrable
Securities or any assignee thereof in accordance with Section 4.1 hereof.
 
“Initiating Holders” means, collectively, any Holders who properly initiate a
registration request under this Agreement.
 
“Joint Development Agreement” means that Joint Development Agreement between the
Company and TDCC dated as of the date hereof.
 
“New Securities” means equity securities of the Company, whether now authorized
or not, or rights, options, or warrants to purchase such equity securities, or
securities of any type whatsoever that are, or may become, convertible or
exchangeable into, or exercisable for, such equity securities.
 
“Preferred Stock” means the Series A Preferred Stock and Series B Preferred
Stock.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
 
“Qualified Public Offering” means an underwritten public offering of Common
Stock pursuant to the Securities Act in which the gross proceeds to the Company
equal or exceed $3,000,000.
 
“register,” “registered,” and “registration” means a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.
 
“Registrable Securities” means the Common Stock issued or issuable upon (i)
conversion of any shares of Preferred Stock or exercise of any Warrant, or (ii)
the exercise of any other right or security which is issued as a dividend or
other distribution with respect to, or in exchange for, or in replacement of the
shares referenced in clause (i) above, excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction where the registration
rights under Section 2 hereof are not assigned or any shares for which
registration rights have terminated pursuant to Section 4.4 of this Agreement.
 
 
2

--------------------------------------------------------------------------------


 
“Registration Statement” means, collectively, any registration statement
contemplated by Section 2.1, Section 2.2, or Section 2.3 to be filed with the
SEC in connection with the registration of Registrable Securities pursuant to
this Agreement, including in each case the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post- effective amendments, all exhibits thereto, and all material documents
incorporated by reference or deemed to be incorporated by reference in such
registration statement.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
 
“SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the Securities
Act.
 
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.
 
“SEC Rule 415” means Rule 415 promulgated by the SEC under the Securities Act.
 
“SEC Rule 424” means Rule 424 promulgated by the SEC under the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
“Series B Preferred Stock” means the Company’s Series B Convertible Preferred
Stock, with the powers, preferences and special rights set forth in the Series B
Certificate of Designation.
 
“Series C Preferred Stock” means the Company’s Series C Convertible Preferred
Stock, with the powers, preferences and special rights set forth in the
Company’s Certificate of Designations, Preferences and Rights of Series C
Convertible Preferred Stock.
 
“Special Counsel” means King & Spalding LLP.
 
“Special Demand Registration” means a registration in response to a Demand
Request described in Section 2.1(a), provided that such Demand Request (i) is
furnished by TDCC, or any transferees of the Registrable Securities, during the
period in which a registration statement registering shares of Common Stock
issued or issuable upon the conversion of the Series C Preferred Stock pursuant
to SEC Rule 415 is effective and (ii) is identified by TDCC as a Special Demand
Registration.
 
 
3

--------------------------------------------------------------------------------


 
“Violation” means losses, claims, damages or liabilities (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations: (i) any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by any other party hereto, of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law.
 
“Warrant” means any and all warrants convertible into shares of Common Stock
issued by the Company to TDCC under the Purchase Agreement.
 
2.  Registration Rights. 
 
The Company covenants and agrees as follows:
 
2.1.  Request for Registration.
 
(a)  TDCC, or a transferee of the Registrable Securities, may request in writing
at any time prior to the fifth anniversary of the date hereof that the Company
file a Registration Statement under the Securities Act covering the registration
of all or a portion of the Registrable Securities then outstanding and
identifying if such request is a Special Demand Registration (a “Demand
Request”). Upon receiving such Demand Request, the Company shall:
 
(i)  within ten (10) days of the receipt thereof, give written notice of such
request to all Holders (the “Demand Notice”);
 
(ii)  as soon as practicable, file a Registration Statement under the Securities
Act and all such qualifications and compliances as may be so requested and as
would permit or facilitate the sale and distribution of all the Registrable
Securities which the Initiating Holders request to be registered, together with
such portion of the Registrable Securities of any Holder joining in such request
as is specified in a written request given within twenty (20) days after receipt
of the Demand Notice, subject to the limitations of Sections 2.1(c) and 2.1(d)
(provided however that the Company shall not be obligated to file a
qualification in any jurisdiction described in the proviso to Section 2.4(g));
and
 
(iii)  use its best efforts, to cause such Registration Statement to be declared
effective by the SEC as soon as practicable and remain effective for the
Effectiveness Period with respect to the Registrable Securities registered.
 
 
4

--------------------------------------------------------------------------------


 
(b)  If the Initiating Holders intend to distribute the Registrable Securities
covered by their Demand Request by means of an underwriting, they shall so
advise the Company as a part of their Demand Request made pursuant to
Section 2.1(a) and the Company shall include such information in the Demand
Notice. The underwriter shall be of nationally recognized standing and shall be
selected and engaged by the Company and reasonably acceptable to a majority in
interest of the Initiating Holders. In such event, the right of any Holder to
include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Section 2.1, if the
representative of the underwriters advises the Initiating Holders in writing
that market factors require a limitation on the number of shares to be
underwritten, the number of shares that may be included shall be allocated pro
rata among the Holders in proportion to the respective amounts of Registrable
Securities that such Holders have requested to be included in the registration.
The Company shall advise all Holders of securities requesting registration as to
the number of shares of securities that may be included in the registration and
underwriting as allocated in the foregoing manner. To facilitate the allocation
of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares.
 
(c)  The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to this Section 2.1 after the Company has
effected three (3) registrations pursuant to this Section 2.1, one of which
shall be a Special Demand Registration, and such registrations have been
declared or ordered effective. A Registration Statement shall be deemed
effective at the Effective Date and only if (i) all Registrable Securities
requested to be registered are registered thereunder or (ii) the registration is
closed, or withdrawn, at the request of the Initiating Holder (other than as a
result of information concerning the business or financial condition of the
Company which is made known to the Initiating Holders after the date on which
such registration was requested and constitutes a material adverse change in the
Company).
 
(d)  The Company shall not be obligated to effect any registrations pursuant to
this Section 2.1 within ninety (90) days after the effective date of a previous
registration; provided, however, that the Company shall be obligated to effect,
during such period, the registration of an aggregate of four percent (4%) or
less of the then current aggregate Ownership Interest (as defined in the Stock
Purchase Agreement) on behalf of TDCC and its transferees meeting the
requirements described in Section 4.1. The provisions of the preceding sentence
shall not apply to a Special Demand Registration. The Company shall not be
obligated to effect any registrations pursuant to this Section 2.1 prior to one
hundred eighty (180) days after the date of this Agreement.
 
(e)  The Company may delay the filing or effectiveness of any registration
statement for a period not to exceed ninety (90) days after the date of a
request for registration pursuant to this Section 2.1 if (i) at the time of such
request the Company is engaged, or has fixed plans to engage within ninety (90)
days after the time of such request (which ninety (90) day period shall not in
any event extend the ninety (90) period previously specified in this Section
2.1(e)), in a firm commitment underwritten public offering of shares of Common
Stock, or (ii) the Company shall furnish to the Holders requesting registration
pursuant to this Section 2.1 a certificate signed by the Chairman of the Board
stating that, in the good faith judgment of the Board, it would be materially
detrimental to the Company and its stockholders for such registration statement
to be filed. The provisions of the preceding sentence shall not apply to a
Special Demand Registration.
 
 
5

--------------------------------------------------------------------------------


 
(f)  Registrations under this Section 2.1 shall be on such appropriate form of
Registration Statement of the SEC as shall be selected by the Company and
available to it under the Securities Act. The Company agrees to include in any
such Registration Statement all information which, in the opinion of counsel to
the Company, is required to be included therein under the Securities Act.
 
2.2.  Piggy-Back Registration. 
 
 
(a)  Piggy-Back Rights. If the Company proposes to register (including for the
purposes of this Agreement a registration effected by the Company for
stockholders other than the Holders but specifically excluding any registration
statement registering shares of Common Stock issued or issuable upon the
conversion of the Series C Preferred Stock pursuant to SEC Rule 415) its Common
Stock under the Securities Act in connection with the public offering of such
securities solely for cash (other than a registration statement on Form S-4 or
S-8 (or any successor or similar forms under the Securities Act), or otherwise
relating either to the sale of securities to employees, directors, officers,
consultants or advisors of the Company pursuant to a stock option, stock
purchase or similar plan or a SEC Rule 145 transaction), the Company shall, at
such time, promptly give each Holder written notice of such registration (the
“Piggyback Notice”). Upon the written request of each Holder given within twenty
(20) days after receipt of the Piggyback Notice (each, a “Piggyback Request”),
the Company shall, subject to the provisions of Section 2.2(b) below, use best
efforts to cause to be registered under the Securities Act all of the
Registrable Securities that each such Holder has requested to be registered. The
Company shall have the right to delay (but in no event longer than one hundred
twenty (120) days), terminate or withdraw any registration initiated by it under
this Section 2.2 prior to the effectiveness of such registration whether or not
any Holder has elected to include securities in such registration. The expenses
of such withdrawn registration shall be borne by the Company in accordance with
Section 2.6 hereof.
 
(b)  Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s Common Stock pursuant to this Section
2.2, the Company shall not be required to include any of the Holders’
Registrable Securities in such underwriting unless they accept the terms of the
underwriting as agreed upon between the Company and its underwriters, and then
only in such quantity as the underwriters determine in their sole discretion
will not jeopardize the success of the offering by the Company in view of market
conditions. If the total number of securities, including Registrable Securities,
requested by stockholders to be included in such offering exceeds the amount of
securities to be sold other than by the Company that the underwriters determine
in their reasonable discretion is compatible with the success of the offering in
view of market conditions, then (i) the Company shall be required to include in
the offering only that number of such securities, including Registrable
Securities, which the underwriters and the Company determine in their sole
discretion will not jeopardize the success of the offering, and (ii) the
securities, including Registrable Securities, requested to be included in such
offering by the holders thereof pursuant to a piggyback registration right
granted by the Company to such holders shall be reduced pro rata among all such
holders based on the number of registrable securities of each such holder that
are subject to such piggyback registration rights; provided, that the Company
shall cause its underwriters to consult with TDCC and explore underwriting
alternatives prior to reducing the number of shares requested to be included by
TDCC in any Registration Statement under this Section 2.2 to less than 30% of
the number of shares requested by TDCC to be registered in such Registration
Statement under this Section 2.2.
 
 
6

--------------------------------------------------------------------------------


 
2.3.  Form S-3.
 
(a)  The Company shall use its best efforts to remain qualified to register
securities on Form S-3 under the Securities Act. So long as the Company shall be
so qualified, the Holders shall have the right to request registrations on Form
S-3. Upon the written request of each Holder (including a statement as to the
number of shares of Registrable Securities to be disposed of and the intended
method of disposition of such shares by such Holder or Holders), to register all
or a portion of its Registrable Securities on Form S-3 (the “Form S-3 Request”)
the Company shall, as soon as practicable upon receipt of the Form S-3 Request,
subject to the provisions of Section 2.3(b) below, use its best efforts to cause
to be registered under the Securities Act on Form S-3 all of the Registrable
Securities that each such Holder has requested to be registered.
 
(b)  Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a Form S-3 Registration Statement pursuant to this Section 2.3 a
certificate signed by the Chairman of the Board, stating that in the good faith
judgment of the Board it would be materially detrimental to the Company and its
stockholders for such Registration Statement to become effective, the Company
shall have the right to defer taking action with respect to such filing to the
extent of any such circumstances; provided, however, that under no circumstances
shall the Company defer registration for more than ninety (90) days. The
provisions of the preceding sentence shall not apply to a Special Demand
Registration.
 
2.4.  Registration Procedures.In connection with the Company's registration
obligations hereunder, the Company shall as expeditiously as possible:
 
(a)  Not less than four (4) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto (except for any reports filed under the Exchange Act), the Company shall
furnish to the Holders and the Special Counsel copies of the “Selling
Stockholders Section” and “Plan of Distribution” and any risk factor disclosure
specifically pertaining to the offering to which such Registration Statement
relates. Such documents will be subject to the review of such Holders and the
Special Counsel but not to the extent any such information would contain
material non-public information concerning the Company. The Company shall not
file the Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders shall reasonably object.
 
 
7

--------------------------------------------------------------------------------


 
(b)  (i) Prepare and file with the SEC, subject to Section 2.4(a) a Registration
Statement with respect to such Registrable Securities, and thereafter prepare
and file such amendments, including post-effective amendments, to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary and use its best efforts to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to SEC Rule 424; (iii) respond as
promptly as reasonably possible, and in any event within ten (10) Business Days,
to any comments received from the SEC with respect to the Registration Statement
or any amendment thereto and, as promptly as reasonably possible provide the
Holders true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement to the extent that such disclosure would
not contain material and non-public information concerning the Company; and (iv)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the applicable period in accordance
with the intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
 
(c)  Notify the Holders of Registrable Securities to be sold and the Special
Counsel as promptly as reasonably possible and (if requested by any such Person)
confirm such notice in writing no later than one (1) Business Day following the
day:
 
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B) when the
SEC notifies the Company whether there will be a "review" of the Registration
Statement and whenever the SEC comments in writing on such Registration
Statement (the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders, each to the extent such
materials do not contain material non-public information concerning the
Company); and (C) with respect to the Registration Statement or any
post-effective amendment, the Effective Date;
 
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information;
 
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement covering any or all of the Registrable Securities
or the initiation of any Proceedings for that purpose;
 
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and
 
(v) of the occurrence of any event or passage of time that makes the financial
statements included in the Registration Statement ineligible for inclusion
therein or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires any revisions to the Registration
Statement, Prospectus or other documents so that, in the case of the
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact (other in respect of the selling
stockholders or the plan of distribution) or omit to state any material fact
required to be stated therein or necessary to make the statements therein (other
than in respect of the selling stockholders or the plan of distribution), in
light of the circumstances under which they were made, not misleading.
 
 
8

--------------------------------------------------------------------------------


 
(d)  Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(e)  Furnish to each Holder and the Special Counsel, without charge, at least
one conformed copy of the Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.
 
(f)  Promptly deliver to each Holder and the Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.
 
(g)  Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Holders and the
Special Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, that,
with the exception of Michigan, the Company shall not be required to qualify to
do business in any jurisdiction where it is not then so qualified or subject the
Company to any tax in any such jurisdiction where it is not then so subject or
to consent to general service of process in any jurisdiction.
 
(h)  Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i)  Upon the occurrence of any event contemplated by Section 2.4(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
 
9

--------------------------------------------------------------------------------


 
(j)  Comply with all applicable rules and regulations of the SEC.
 
2.5.  Furnish Information. 
 
(a)  It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Holder that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of such Holder’s Registrable Securities.
 
2.6.  Expenses of Registration. The Company shall bear (i) all expenses, other
than underwriting discounts, commissions and attorneys’ fees and expenses in
excess of those described in clause (ii) below, incurred in connection with any
registrations, filings or qualifications pursuant to this Section 2, including
(without limitation) all registration, filing and qualification fees, printer’s
and accounting fees, and (ii) up to $50,000.00 of fees and expenses of one
external counsel for the selling Holders selected by them for each registration
or filing, in each case, whether or not any Registrable Securities are sold
pursuant to a Registration Statement.
 
3.  Indemnification. In the event any Registrable Securities are included in a
Registration Statement under Section 2:
 
3.1.  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, its
Affiliates, the officers, directors, agents and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable ' fees of external counsel) and expenses
(collectively, "Losses"), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
or (ii) in the case of an occurrence of an event of the type specified in
Sections 2.4(c)(ii) through 2.4(c)(v), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 4.3 or Section 2.4. With respect to the
prospectus delivery requirements under the Securities Act, this indemnity shall
not inure to the benefit of such Holder on account of any Loss arising from the
sale of Registrable Securities to any Person if a copy of the Prospectus was not
sent or given by or on behalf of such Holder to such Person with or prior to the
written confirmation of the sale involved and the alleged omission or alleged
untrue statement was corrected in the Prospectus at the time of such
confirmation, unless the failure to send or deliver the Prospectus resulted from
the Company's failure to comply with Section 2.4(j) hereof. The Company shall
notify the Holders promptly of the institution, written threat or written
assertion of any Proceeding of which the Company has received written
notification in connection with the transactions contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------


 
3.2.  Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its Affiliates, directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (i) such Holder's failure
to comply with the prospectus delivery and other requirements of the Securities
Act in reselling Registrable Securities; or (ii) any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent, that: (A) such untrue statement or omission is
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement such
Prospectus or such form of Prospectus or in any amendment or supplement thereto;
or (B) in the case of an occurrence of an event of the type specified in Section
2.4(c)(ii) through 2.4(c)(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 4.3. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the
aggregate  proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
 
3.3.   Indemnification Procedures.
 
(a)  If any of the Holders or any of their Affiliates, directors, officers,
employees and agents, seek indemnification pursuant to Section 3.1, or the
Company or any of its Affiliates, directors, officers, employees and agents,
seek indemnification pursuant to Section 3.2, the Person seeking indemnification
(the “Indemnified Party”) shall give written notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) promptly (and in any event
within thirty (30) days) after the Indemnified Party becomes aware of the facts
giving rise to such claim for indemnification (an “Indemnified Claim”)
specifying in reasonable detail the factual basis of the Indemnified Claim,
stating the amount of the Losses, if known, the method of computation thereof,
containing a reference to the provision of this Agreement in respect of which
such Indemnified Claim arises and demanding indemnification therefor. The
failure of an Indemnified Party to provide notice in accordance with this
Section 3.3 shall not constitute a waiver of that party’s claims to
indemnification pursuant to Section 3.1 or Section 3.2, as applicable, except to
the extent that any such failure or delay in giving notice causes the amounts
paid by the Indemnifying Party to be greater than they otherwise would have been
or otherwise results in prejudice to the Indemnifying Party. If the Indemnified
Claim arises from the assertion of any claim, or the commencement of any suit,
action or proceeding brought by a Person that is not a party hereto (a “Third
Party Claim”), any such notice to the Indemnifying Party shall be accompanied by
a copy of any papers theretofore served on or delivered to the Indemnified Party
in connection with such Third Party Claim.
 
 
11

--------------------------------------------------------------------------------


 
(b)   Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 3.3(a), the Indemnifying Party will be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 3.3. After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume the defense and control of a Third
Party Claim, the Indemnifying Party shall not be liable to such Indemnified
Party for any legal fees or expenses subsequently incurred by such Indemnified
Party in connection therewith. Notwithstanding anything in this Section 3.3 to
the contrary, if the Indemnifying Party does not assume defense and control of a
Third Party Claim as provided in this Section 3.3, the Indemnified Party shall
have the right to defend such Third Party Claim, subject to the limitations set
forth in this Section 3.3, in such manner as it may deem appropriate. Whether
the Indemnifying Party or the Indemnified Party is defending and controlling any
such Third Party Claim, they shall select counsel, contractors, experts and
consultants of recognized standing and competence, shall take all steps
necessary in the investigation, defense or settlement thereof, and shall at all
times diligently and promptly pursue the resolution thereof. The party
conducting the defense thereof shall at all times act as if all Losses relating
to the Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize Damages therefrom. The Indemnified
Party shall, and shall cause each of its directors, officers, employees, and
agents to, cooperate fully with the Indemnifying Party in connection with any
Third Party Claim.
 
(c)  The Indemnifying Party shall be authorized to consent to a settlement of,
or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, that the Indemnifying Party
shall: (i) pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness thereof; (ii) shall not encumber
any of the assets of any Indemnified Party or agree to any restriction or
condition that would apply to such Indemnified Party or to the conduct of that
party’s business; and (iii) shall obtain, as a condition of any settlement or
other resolution, a complete and irrevocable release of each Indemnified Party
and such settlement or judgment (A) shall not require any admission of
liability, fault or wrongdoing by any Indemnified Party or impose any
non-monetary obligation on an Indemnified Party (such as, by way of example, and
not in limitation, injunctive relief), and (B) shall not require any admission
or statement that could reasonably be expected to materially impair, disparage
or otherwise adversely affect, the business reputation of the Indemnified Party.
Except to the extent of the foregoing, no settlement or entry of judgment in
respect of any Third Party Claim shall be consented to by any Indemnifying Party
or Indemnified Party without the express written consent of the other party.
 
(d)  If an Indemnifying Party makes any payment in respect of an Indemnified
Claim, the Indemnifying Party shall be subrogated, to the extent of such
payment, to all rights and remedies of the Indemnified Party to any insurance
benefits or other claims or benefits of the Indemnified Party with respect to
such claim.
 
 
12

--------------------------------------------------------------------------------


3.4.  Contribution.
 
(a)  If a claim for indemnification under Section 3.1 or Section 3.2 is
unavailable to an Indemnified Party (by reason of applicable law, public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Agreement was available to such party in accordance with its terms. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
(b)  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.4, no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
(c)  The indemnity and contribution agreements contained in this Section 3.4 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
 
13

--------------------------------------------------------------------------------


4.  Additional Agreements of the Parties.
 
4.1.  Transfer of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to Section 2 may be assigned (but only
with all related obligations) by a Holder to a transferee or assignee of such
securities that (i) is an Affiliate of the Holder, or (ii) after such transfer
or assignment, holds at least 25% of the Registrable Securities held by the
transferring Holder immediately prior to such transfer or assignment (subject to
appropriate adjustment for stock splits, stock dividends, combinations and other
recapitalizations), provided: (A) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being transferred or assigned; (B) such transferee
or assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement, including without limitation the provisions of
Section 4.2 below; and (C) such transfer or assignment shall be effective only
if immediately following such transfer or assignment, other than to an Affiliate
of the Holder, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act.
 
4.2.   “Lock-Up” Agreement. In connection with a Qualified Public Offering
(whether such offering was initiated by the Company or the Initiating Holders),
so long as TDCC holds 5% of the issued and outstanding capital stock of the
Company (determined on a Fully Diluted Basis), TDCC will promptly, upon the
request of the Company’s underwriters, enter in to a lock-up agreement in form
and substance reasonably satisfactory to the Company or its underwriters and
TDCC, provided that each director, officer and 5% shareholder of the Company
enters into a lock-up agreement on the same terms. Such agreement shall be in
writing in a form reasonably satisfactory to the underwriter and the Holders.
 
4.3.  Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 2.4(c)(ii) through
2.4(c)(v), such Holder will forthwith immediately discontinue disposition of
such Registrable Securities under a Registration Statement until such Holder's
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the "Advice") by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this Section 4.3.
 
4.4.  Termination of Registration Rights. The rights set forth in Sections 2.1,
2.2, and 2.3 shall terminate as to any Holder when the Registrable Securities
held by such Holder (together with any Affiliate of such Holder with whom such
Holder must aggregate its sales under SEC Rule 144) could be sold without
restriction under SEC Rule 144(k) within a ninety (90) day period.
 
4.5.  Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
holders of a majority of the shares of Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the Company
which would allow such holder or prospective holder (i) to include such
securities in any registration of the Company unless under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that the inclusion of such securities will
be pari passu with all other securities included in such registration by way of
a piggyback registration right granted by the Company, including Registrable
Securities of TDCC, or (ii) to demand registration of any securities held by
such holder or prospective holder on terms more favorable in the aggregate than
the rights granted to TDCC pursuant to Section 2.1.
 
 
14

--------------------------------------------------------------------------------


 
5.  Miscellaneous.
 
5.1.  Governing Law. 
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to its principles of conflicts of laws.


5.2.  Counterparts. 
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement may also be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


5.3.  Construction of Certain Terms. 
 
The titles of the articles, sections, and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. Wherever the words “including,” “include” or “includes” are used in
this Agreement, they shall be deemed followed by the words “without limitation.”
References to any gender shall be deemed to mean any gender. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.


5.4.  Notices. 
 
 
15

--------------------------------------------------------------------------------


 
All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the address or facsimile number set
forth below or to such other address or facsimile number as delivered by notice
to the other in accordance with this Section 5.4:


If to the Company:


Millennium Cell Inc.
1 Industrial Way West
Eatontown, New Jersey 07724
Attention: President
Facsimile: 732.542.4010


With a copy to:


Dickstein, Shapiro, Morin & Oshinsky LLP
2101 L Street, N.W.
Washington, D.C. 20031-1526
Attention: Neil Lefkowitz
Facsimile: 202.887.0689


If to TDCC:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Business Counsel, Dow Ventures
Facsimile: 989.636.7594


With a copy to:


King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: David Gibbons
Facsimile: 202.626.3737


 
5.5.  Amendments and Waivers. 
 
Neither this Agreement nor any term of this Agreement may be amended, terminated
or waived without the written consent of the Company and the holders of at least
a majority of the then-outstanding Registrable Securities. Any amendment or
waiver effected in accordance with this Section 5.5 shall be binding upon TDCC
and each transferee of the Registrable Securities, and the Company.


5.6.  Severability. 
 
The invalidity of unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.


5.7.  Delays or Omissions. 
 
No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 
 
16

--------------------------------------------------------------------------------



 
5.8.  Entire Agreement. 
 
This Agreement (including the Exhibits hereto) and the other Transaction
Agreements constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties are expressly canceled.


5.9.  Dispute Resolution. 
 
Any unresolved controversy or claim arising out of or relating to this
Agreement, except as otherwise provided in this Agreement, shall be submitted to
arbitration by one (1) arbitrator mutually agreed upon by the parties, and if no
agreement can be reached within thirty (30) days after names of potential
arbitrators have been proposed by the American Arbitration Association (the
“AAA”), then by one (1) arbitrator having reasonable experience in the type of
transactions provided for in this Agreement and who is chosen by the AAA. The
arbitration shall take place in the District of Columbia, in accordance with the
AAA rules then in effect, and judgment upon any award rendered in such
arbitration will be binding and may be entered in any court having jurisdiction
thereof. There shall be limited discovery prior to the arbitration hearing as
follows: (i) exchange of witness lists and copies of documentary evidence and
documents relating to or arising out of the issues to be arbitrated;
(ii) depositions of all party witnesses; and (iii) such other depositions as may
be allowed by the arbitrators upon a showing of good cause. Depositions shall be
conducted in accordance with the Federal Rules of Civil Procedure, the
arbitrator shall be required to provide in writing to the parties the basis for
the award or order of such arbitrator, and a court reporter shall record all
hearings, with such record constituting the official transcript of such
proceedings. The arbitrator shall award reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which the arbitrator
determines a party to be entitled. Each of the parties to this Agreement
consents to personal jurisdiction for any equitable action sought in the U.S.
District Court for the District of Columbia or any court of the District of
Columbia having subject matter jurisdiction.


 
[Remainder of Page Intentionally Left Blank]
 
 
17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 
 
MILLENNIUM CELL INC.:




By:  /s/ Adam Briggs                             
Name: Adam Briggs
Title: President

THE DOW CHEMICAL COMPANY:




By:  /s/ George J. Biltz                           
Name: George J. Biltz
Title: VP Ventures
 
 

18

--------------------------------------------------------------------------------





